DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 10, 12-15, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mukumoto et al. (US 2014/0072099) and Tashiro et al. (US 2012/0078103).
Regarding claim 1, Mukumoto et al. discloses a method for identifying a percutaneous tool in image data, the method comprising: 
receiving image data of at least a portion of a patient's body (“The reconstruction processor 41b creates CT image data (tomographic image data and volume data) based on the projection data created by the pre-processor 410a” at paragraph 0135, line 1); 
identifying an entry point of a percutaneous tool through the patient's skin in the image data (“a position P where the puncture needle is to be inserted” at paragraph 0142, line 4); 
analyzing a portion of the image data including the entry point of the percutaneous tool through that patient's skin to identify a portion of the percutaneous tool inserted through the patient's skin (“The determinator 430 determines whether any misalignment has occurred between the puncture needle and the insertion route within the image based on volume data created based on the results of the scan implemented when the puncture needle is inserted into the subject E” at paragraph 0145, line 1); 
determining a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin ("Misalignment" is any difference in position between the set insertion route position and the puncture needle position when the puncture needle is inserted into the subject E. Misalignment is expressed, for example, as the distance from the position of the puncture needle tip to the set insertion route. In other words, if there is no misalignment (the puncture is implemented according to the insertion route) the relevant distance will be 0. Alternatively, the "misalignment" may be expressed as the angle between the set insertion route and the puncture needle (in which case, if there is no misalignment, the relevant angle will be 0)” at paragraph 0145, line 5; see also Figures 7C and 7D); 
displaying the identified portions of the percutaneous tool on the image data (“The rendering processor 410c creates an axial image AI' based on the volume data (second volume data) obtained the scan (second scan) implemented at a different timing to the first scan (while the puncture needle is inserted in the subject E). The determinator 430 reads the position (coordinate values) of the insertion route I set by the first setter 420 from the storage 460. Furthermore, the determinator 430 detects, in the axial image AI', a tip position h (coordinate values) of a puncture needle PN inserted into the subject E by image processing, such as edge detection” at paragraph 0147, line 1).
Mukumoto et al. does not disclose identifying a remaining portion of the percutaneous tool in the image data based on the identified entry point and the determined trajectory of the percutaneous tool.
Tashiro et al. teaches a method for identifying a percutaneous tool in image data, the method comprising:
receiving image data of at least a portion of a patient's body (“FIG. 1 is a block diagram schematically showing a configuration of an embodiment of an ultrasound diagnostic apparatus according to a first aspect of the invention, which performs an ultrasound image generation method according to the first aspect of the invention” at paragraph 0092, line 1);
identifying an entry point of a percutaneous tool through the patient's skin in the image data (“An ultrasound diagnostic apparatus 10 of the present aspect is an apparatus which irradiates (transmits) ultrasound waves to a subject to be examined, in particular, the subject into which a puncture tool (not shown) such as a puncture needle is inserted” at paragraph 0093, line 1);
determining a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin (“Moreover, as shown in FIG. 4, the tip candidate processor 76 may highlight and display the tip image of the puncture needle detected in the past on the display unit 52 in a superimposed manner so that the trajectory of the puncture needle is displayed” at paragraph 00173, last sentence);
identifying a remaining portion of the percutaneous tool in the image data based on the identified entry point and the determined trajectory of the percutaneous tool (“The region specifying unit 104 generates a line (puncture needle candidate line) indicating the puncture needle and an extension line of the puncture needle based on the distribution of a plurality of puncture needle feature points stored in the position storage unit 102. The region specifying unit 104 specifies a region including the generated line as a region where the puncture needle is present” at paragraph 0224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an extension line as taught by Tashiro et al. in the system of Mukumoto et al. to provide the full positioning of the needle for better context of whether the trajectory is being followed.
Regarding claim 2, the Mukumoto et al. and Tashiro et al. combination discloses a method further comprising receiving characteristic data of the percutaneous tool, wherein identifying the remaining portion of the percutaneous tool in the image data is further based on the characteristic data of the percutaneous tool (“In the edge image shown in FIG. 11B, a plurality of puncture needle feature points displayed with a high luminance within the B-mode image are distributed. Among the respective puncture needle feature points distributed within the edge image, the points appearing at the positions where the puncture needle is present are those mainly originating from the puncture needle, whereas the points appearing over the entire screen regardless of the positions where the puncture needle is present are those originating from tissues or the like other than the puncture needle” Tashiro et al. at paragraph 0238, line 1; the luminance of the tool points is therefore a characteristic data of the tool).
Regarding claim 3, the Mukumoto et al. and Tashiro et al. combination discloses a method wherein the characteristic data of the percutaneous tool includes one or more of: 
a length of the percutaneous tool; 
a diameter of the percutaneous tool (“The puncture needle region generator expands the puncture needle candidate line 130 to a predetermined width and specifies the region 132 shown in FIG. 11D as a puncture needle presence region. The generation apparatus 200 creates the region 132 in this way and narrows the region in which the puncture needle is highly likely to be present. Here, the predetermined width for expanding the puncture needle candidate line 130 may be the thickness of the puncture needle read from the information storage unit 208 and may be set by the user while seeing the B-mode image or the edge image” Tashiro et al. at paragraph 0316); and 
a flexibility metric of the percutaneous tool.
Regarding claim 4, the Mukumoto et al. and Tashiro et al. combination discloses a method wherein determining a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin includes: 
determining an angle of insertion of the identified portion of the percutaneous tool inserted through the patient's skin (“The puncture needle candidate point extractor 206 applies an edge extraction filter corresponding to an insertion angle of the puncture needle to the B-mode image shown in FIG. 11A to thereby make the image continuous in the direction of the insertion angle of the puncture needle” Tashiro et al. at paragraph 0313, line 1); and 
determining a trajectory of the percutaneous tool based on the angle of insertion of the identified portion of the percutaneous tool inserted through the patient's skin (“Furthermore, the puncture needle candidate point extractor 206 performs threshold processing on the B-mode image to which the edge extraction filter has been applied to thereby create an edge image (see FIG. 11B) so that only the feature points (needle candidate points) having a luminance not lower than the threshold appear white. The puncture needle line generator calculates the position of a puncture needle candidate line from the distribution of the puncture needle candidate points within the edge image” Tashiro et al. at paragraph 0313, line 9; “Alternatively, the "misalignment" may be expressed as the angle between the set insertion route and the puncture needle (in which case, if there is no misalignment, the relevant angle will be 0)” Mukumoto et al. at paragraph 0145, last sentence; the needle heading defines an angle relative to the planned trajectory).
Regarding claim 5, the Mukumoto et al. and Tashiro et al. combination discloses a method further comprising: 
identifying a target location in the image data (“position S of the target site (lesion site, and the like) to be biopsied” Mukumoto et al. at paragraph 0142, line 3); 
determining a path from the entry point to the target location (“The first setter 420 is used to set the puncture needle insertion route in the subject E on the image based on the pre-created volume data. The pre-created volume data refers to the volume data obtained from the X-ray scan implemented at the stage prior to the implementation of the biopsy” Mukumoto et al. at paragraph 0139; see also Figure 7A, path I); 
determining whether the trajectory of the percutaneous tool corresponds to the path (“The determinator 430 determines whether any misalignment has occurred between the puncture needle and the insertion route within the image based on volume data created based on the results of the scan implemented when the puncture needle is inserted into the subject E” Mukumoto et al at paragraph 0145, line 1); and 
displaying the identified portions of the percutaneous tool, the trajectory, and the path on the image data (“As a specific example of the second setter 440, there follows a description of a case in which the tip position h of the puncture needle PN is misaligned from the preset insertion route I (see FIG. 7C). FIG. 7C and FIG. 7D depict the axial image AI' based on the second volume data. In FIG. 7C and FIG. 7D, it is depicted an example in which the tip position h has become misaligned from the insertion route I during puncturing, after inserting the puncture needle PN from the designated insertion position P.” Mukumoto et al. at paragraph 0151).
Regarding claim 6, the Mukumoto et al. and Tashiro et al. combination discloses a method wherein if it is determined that the trajectory of the percutaneous tool does not correspond to the path, the method further comprises: 
determining a difference between the trajectory and the path (“On the other hand, if the tip position h of the puncture needle PN is not in line with the set insertion route I (the coordinate values of the tip position h of the puncture needle are not included within the coordinate values of the insertion route I), the determinator 430 determines that there is misalignment. The determinator 430 can also detect the difference between the insertion route I and the tip position h of the puncture needle PN as the extent of misalignment” Mukumoto et al. at paragraph 0148, line 5); and 
displaying guidance for adjusting an angle of the percutaneous tool based on the determined difference between the trajectory and the path (“In this case, the second setter 440 sets a new insertion route I' in the form of a line segment connecting the coordinate values of the tip position h of the puncture needle PN and the coordinate values of one end of the insertion route I (the lesion site position S) (see FIG. 7D). The insertion route I' should ideally be the shortest route between the tip position h of the puncture needle PN and one end of the insertion route I” Mukumoto et al. at paragraph 0152; see also Figure 7D).
Regarding claim 9, the Mukumoto et al. and Tashiro et al. combination discloses a method further comprising: 
identifying a distal portion of the percutaneous tool in the image data (“Furthermore, the determinator 430 detects, in the axial image AI', a tip position h (coordinate values) of a puncture needle PN inserted into the subject E by image processing” Mukumoto et al. at paragraph 0147, line 7); 
determining a line in the image data between the entry point and the distal portion of the percutaneous tool (“The region specifying unit 104 generates a line (puncture needle candidate line) indicating the puncture needle and an extension line of the puncture needle based on the distribution of a plurality of puncture needle feature points stored in the position storage unit 102. The region specifying unit 104 specifies a region including the generated line as a region where the puncture needle is present” Tashiro et al. at paragraph 0224); and 
displaying the determined line on the image data (see Figures 11C and 11D of Tashiro et al.).
Regarding claim 10, the Mukumoto et al. and Tashiro et al. combination discloses a method wherein the distal portion of the percutaneous tool is identified based on characteristic data of the percutaneous tool (“Furthermore, the determinator 430 detects, in the axial image AI', a tip position h (coordinate values) of a puncture needle PN inserted into the subject E by image processing” Mukumoto et al. at paragraph 0147, line 7; “In the edge image shown in FIG. 11B, a plurality of puncture needle feature points displayed with a high luminance within the B-mode image are distributed. Among the respective puncture needle feature points distributed within the edge image, the points appearing at the positions where the puncture needle is present are those mainly originating from the puncture needle, whereas the points appearing over the entire screen regardless of the positions where the puncture needle is present are those originating from tissues or the like other than the puncture needle” Tashiro et al. at paragraph 0238, line 1; the luminance of the tool points is therefore a characteristic data of the tool; the edge detection is implied to use image intensity).
Regarding claim 12, the Mukumoto et al. and Tashiro et al. combination discloses a method wherein identifying the remaining portion of the percutaneous tool includes: 
analyzing the image data to identify high intensity areas along the determined line (“In the edge image shown in FIG. 11B, a plurality of puncture needle feature points displayed with a high luminance within the B-mode image are distributed. Among the respective puncture needle feature points distributed within the edge image, the points appearing at the positions where the puncture needle is present are those mainly originating from the puncture needle, whereas the points appearing over the entire screen regardless of the positions where the puncture needle is present are those originating from tissues or the like other than the puncture needle” Tashiro et al. at paragraph 0238, line 1); and 
including portions of the high intensity areas along a length of the determined line and within a radius of the determined line, wherein the radius is determined based on a diameter characteristic of the percutaneous tool (“The puncture needle region generator expands the puncture needle candidate line 130 to a predetermined width and specifies the region 132 shown in FIG. 11D as a puncture needle presence region. The generation apparatus 200 creates the region 132 in this way and narrows the region in which the puncture needle is highly likely to be present. Here, the predetermined width for expanding the puncture needle candidate line 130 may be the thickness of the puncture needle read from the information storage unit 208 and may be set by the user while seeing the B-mode image or the edge image” Tashiro et al. at paragraph 0316).
Regarding claim 13, the Mukumoto et al. and Tashiro et al. combination discloses a method wherein identifying the remaining portion of the percutaneous tool further includes excluding portions of the high intensity areas along the length of the determined line and outside of the radius of the determined line (as described in claim 12, the candidate region is established to only consider pixels within that area and not outside of that area as shown in Figure 11D of Tashiro et al.).
Regarding claim 14, Mukumoto et al. discloses a system for identifying a percutaneous tool in image data, the system comprising: 
a percutaneous tool (“puncture needle PN” at paragraph 0148, line 1); 
a display device (“display 470” at paragraph 0132, last line); and 
a computing device (“console device 400” at paragraph 0132, line 1) including: 
a processor (“processor 410” at paragraph 0133, line 1); and 
a memory storing instructions which, when executed by the processor (“The storing device stores processing programs that enable the processor 41 to implement its functions” at paragraph 0078, line 7; this storage device of embodiment is analogous to the storage device 460 of the third embodiment in Figure 6), cause the computing device to:
receive image data of at least a portion of a patient's body (“The reconstruction processor 41b creates CT image data (tomographic image data and volume data) based on the projection data created by the pre-processor 410a” at paragraph 0135, line 1); 
identify an entry point of a percutaneous tool through the patient's skin in the image data (“a position P where the puncture needle is to be inserted” at paragraph 0142, line 4); 
analyze a portion of the image data including the entry point of the percutaneous tool through that patient's skin to identify a portion of the percutaneous tool inserted through the patient's skin (“The determinator 430 determines whether any misalignment has occurred between the puncture needle and the insertion route within the image based on volume data created based on the results of the scan implemented when the puncture needle is inserted into the subject E” at paragraph 0145, line 1); 
determine a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin ("Misalignment" is any difference in position between the set insertion route position and the puncture needle position when the puncture needle is inserted into the subject E. Misalignment is expressed, for example, as the distance from the position of the puncture needle tip to the set insertion route. In other words, if there is no misalignment (the puncture is implemented according to the insertion route) the relevant distance will be 0. Alternatively, the "misalignment" may be expressed as the angle between the set insertion route and the puncture needle (in which case, if there is no misalignment, the relevant angle will be 0)” at paragraph 0145, line 5; see also Figures 7C and 7D); 
display the identified portions of the percutaneous tool on the image data (“The rendering processor 410c creates an axial image AI' based on the volume data (second volume data) obtained the scan (second scan) implemented at a different timing to the first scan (while the puncture needle is inserted in the subject E). The determinator 430 reads the position (coordinate values) of the insertion route I set by the first setter 420 from the storage 460. Furthermore, the determinator 430 detects, in the axial image AI', a tip position h (coordinate values) of a puncture needle PN inserted into the subject E by image processing, such as edge detection” at paragraph 0147, line 1).
Mukumoto et al. does not disclose identifying a remaining portion of the percutaneous tool in the image data based on the identified entry point and the determined trajectory of the percutaneous tool.
Tashiro et al. teaches a system for identifying a percutaneous tool in image data, the system comprising: 
a percutaneous tool (“puncture needle” at paragraph 0236, line 1); 
a display device (“a display unit 52” at paragraph 0110, line 3); and 
a computing device (“diagnostic apparatus main body 14” at paragraph 0111, line 1) including: 
a processor (“image processor 62” at paragraph 0125, line 1); and 
a memory storing instructions which, when executed by the processor (“The storage unit 58 is formed of a memory, a hard disk, or the like, and stores an operation program for operating the respective parts within the diagnostic apparatus main body 14 including the combined image generator 48 and the display controller 50 which are controlled by the main body controller 54” at paragraph 0121, line 1), cause the computing device to:
receive image data of at least a portion of a patient's body (“FIG. 1 is a block diagram schematically showing a configuration of an embodiment of an ultrasound diagnostic apparatus according to a first aspect of the invention, which performs an ultrasound image generation method according to the first aspect of the invention” at paragraph 0092, line 1);
identify an entry point of a percutaneous tool through the patient's skin in the image data (“An ultrasound diagnostic apparatus 10 of the present aspect is an apparatus which irradiates (transmits) ultrasound waves to a subject to be examined, in particular, the subject into which a puncture tool (not shown) such as a puncture needle is inserted” at paragraph 0093, line 1);
determine a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin (“Moreover, as shown in FIG. 4, the tip candidate processor 76 may highlight and display the tip image of the puncture needle detected in the past on the display unit 52 in a superimposed manner so that the trajectory of the puncture needle is displayed” at paragraph 0173, last sentence);
identify a remaining portion of the percutaneous tool in the image data based on the identified entry point and the determined trajectory of the percutaneous tool (“The region specifying unit 104 generates a line (puncture needle candidate line) indicating the puncture needle and an extension line of the puncture needle based on the distribution of a plurality of puncture needle feature points stored in the position storage unit 102. The region specifying unit 104 specifies a region including the generated line as a region where the puncture needle is present” at paragraph 0224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an extension line as taught by Tashiro et al. in the system of Mukumoto et al. to provide the full positioning of the needle for better context of whether the trajectory is being followed.
Regarding claim 15, Mukumoto et al. discloses a non-transitory computer-readable storage medium storing a program for identifying a percutaneous tool in image data (“The storing device stores processing programs that enable the processor 41 to implement its functions” at paragraph 0078, line 7; this storage device of embodiment is analogous to the storage device 460 of the third embodiment in Figure 6), the program including instructions which, when executed by a processor, cause a computing device to: 
receive image data of at least a portion of a patient's body (“The reconstruction processor 41b creates CT image data (tomographic image data and volume data) based on the projection data created by the pre-processor 410a” at paragraph 0135, line 1); 
identify an entry point of a percutaneous tool through the patient's skin in the image data (“a position P where the puncture needle is to be inserted” at paragraph 0142, line 4); 
analyze a portion of the image data including the entry point of the percutaneous tool through that patient's skin to identify a portion of the percutaneous tool inserted through the patient's skin (“The determinator 430 determines whether any misalignment has occurred between the puncture needle and the insertion route within the image based on volume data created based on the results of the scan implemented when the puncture needle is inserted into the subject E” at paragraph 0145, line 1); 
determine a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin ("Misalignment" is any difference in position between the set insertion route position and the puncture needle position when the puncture needle is inserted into the subject E. Misalignment is expressed, for example, as the distance from the position of the puncture needle tip to the set insertion route. In other words, if there is no misalignment (the puncture is implemented according to the insertion route) the relevant distance will be 0. Alternatively, the "misalignment" may be expressed as the angle between the set insertion route and the puncture needle (in which case, if there is no misalignment, the relevant angle will be 0)” at paragraph 0145, line 5; see also Figures 7C and 7D); 
display the identified portions of the percutaneous tool on the image data (“The rendering processor 410c creates an axial image AI' based on the volume data (second volume data) obtained the scan (second scan) implemented at a different timing to the first scan (while the puncture needle is inserted in the subject E). The determinator 430 reads the position (coordinate values) of the insertion route I set by the first setter 420 from the storage 460. Furthermore, the determinator 430 detects, in the axial image AI', a tip position h (coordinate values) of a puncture needle PN inserted into the subject E by image processing, such as edge detection” at paragraph 0147, line 1).
Mukumoto et al. does not disclose identifying a remaining portion of the percutaneous tool in the image data based on the identified entry point and the determined trajectory of the percutaneous tool.
Tashiro et al. teaches a non-transitory computer-readable storage medium storing a program for identifying a percutaneous tool in image data (“The storage unit 58 is formed of a memory, a hard disk, or the like, and stores an operation program for operating the respective parts within the diagnostic apparatus main body 14 including the combined image generator 48 and the display controller 50 which are controlled by the main body controller 54” at paragraph 0121, line 1), the program including instructions which, when executed by a processor, cause a computing device to:
receive image data of at least a portion of a patient's body (“FIG. 1 is a block diagram schematically showing a configuration of an embodiment of an ultrasound diagnostic apparatus according to a first aspect of the invention, which performs an ultrasound image generation method according to the first aspect of the invention” at paragraph 0092, line 1);
identify an entry point of a percutaneous tool through the patient's skin in the image data (“An ultrasound diagnostic apparatus 10 of the present aspect is an apparatus which irradiates (transmits) ultrasound waves to a subject to be examined, in particular, the subject into which a puncture tool (not shown) such as a puncture needle is inserted” at paragraph 0093, line 1);
determine a trajectory of the percutaneous tool based on the identified portion of the percutaneous tool inserted through the patient's skin (“Moreover, as shown in FIG. 4, the tip candidate processor 76 may highlight and display the tip image of the puncture needle detected in the past on the display unit 52 in a superimposed manner so that the trajectory of the puncture needle is displayed” at paragraph 00173, last sentence);
identify a remaining portion of the percutaneous tool in the image data based on the identified entry point and the determined trajectory of the percutaneous tool (“The region specifying unit 104 generates a line (puncture needle candidate line) indicating the puncture needle and an extension line of the puncture needle based on the distribution of a plurality of puncture needle feature points stored in the position storage unit 102. The region specifying unit 104 specifies a region including the generated line as a region where the puncture needle is present” at paragraph 0224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an extension line as taught by Tashiro et al. in the system of Mukumoto et al. to provide the full positioning of the needle for better context of whether the trajectory is being followed.
Regarding claim 31, the Mukumoto et al. and Tashiro et al. combination discloses a system wherein the instructions, when executed by the processor, cause the computing device to: 
identify a target location in the image data (“position S of the target site (lesion site, and the like) to be biopsied” Mukumoto et al. at paragraph 0142, line 3); 
determine a path from the entry point to the target location (“The first setter 420 is used to set the puncture needle insertion route in the subject E on the image based on the pre-created volume data. The pre-created volume data refers to the volume data obtained from the X-ray scan implemented at the stage prior to the implementation of the biopsy” Mukumoto et al. at paragraph 0139; see also Figure 7A, path I); 
determine whether the trajectory of the percutaneous tool corresponds to the path (“The determinator 430 determines whether any misalignment has occurred between the puncture needle and the insertion route within the image based on volume data created based on the results of the scan implemented when the puncture needle is inserted into the subject E” Mukumoto et al at paragraph 0145, line 1); and 
display the identified portions of the percutaneous tool, the trajectory, and the path on the image data (“As a specific example of the second setter 440, there follows a description of a case in which the tip position h of the puncture needle PN is misaligned from the preset insertion route I (see FIG. 7C). FIG. 7C and FIG. 7D depict the axial image AI' based on the second volume data. In FIG. 7C and FIG. 7D, it is depicted an example in which the tip position h has become misaligned from the insertion route I during puncturing, after inserting the puncture needle PN from the designated insertion position P.” Mukumoto et al. at paragraph 0151).
Regarding claim 32, the Mukumoto et al. and Tashiro et al. combination discloses a system wherein if it is determined that the trajectory of the percutaneous tool does not correspond to the path, the instructions, when executed by the processor, cause the computing device to: 
determine a difference between the trajectory and the path (“On the other hand, if the tip position h of the puncture needle PN is not in line with the set insertion route I (the coordinate values of the tip position h of the puncture needle are not included within the coordinate values of the insertion route I), the determinator 430 determines that there is misalignment. The determinator 430 can also detect the difference between the insertion route I and the tip position h of the puncture needle PN as the extent of misalignment” Mukumoto et al. at paragraph 0148, line 5); and 
display guidance for adjusting an angle of the percutaneous tool based on the determined difference between the trajectory and the path (“In this case, the second setter 440 sets a new insertion route I' in the form of a line segment connecting the coordinate values of the tip position h of the puncture needle PN and the coordinate values of one end of the insertion route I (the lesion site position S) (see FIG. 7D). The insertion route I' should ideally be the shortest route between the tip position h of the puncture needle PN and one end of the insertion route I” Mukumoto et al. at paragraph 0152; see also Figure 7D).
Regarding claim 35, the Mukumoto et al. and Tashiro et al. combination discloses a system wherein the instructions, when executed by the processor, cause the computing device to: 
identify a distal portion of the percutaneous tool in the image data (“Furthermore, the determinator 430 detects, in the axial image AI', a tip position h (coordinate values) of a puncture needle PN inserted into the subject E by image processing” Mukumoto et al. at paragraph 0147, line 7); 
determine a line in the image data between the entry point and the distal portion of the percutaneous tool (“The region specifying unit 104 generates a line (puncture needle candidate line) indicating the puncture needle and an extension line of the puncture needle based on the distribution of a plurality of puncture needle feature points stored in the position storage unit 102. The region specifying unit 104 specifies a region including the generated line as a region where the puncture needle is present” Tashiro et al. at paragraph 0224); and 
display the determined line on the image data (see Figures 11C and 11D of Tashiro et al.).

Claim(s) 7, 8, 11, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mukumoto et al. and Tashiro et al. as applied to claims 1, 9 and 14 above, and further in view of Mine et al. (US 2005/0090742).
Regarding claim 7, the Mukumoto et al. and Tashiro et al. combination discloses a method as described in claim 1 above.
The Mukumoto et al. and Tashiro et al. combination does not explicitly disclose receiving configuration settings for an ablation procedure; identifying a position of a radiating portion of the percutaneous tool in the image data; determining a projected ablation zone based on the configuration settings and the identified position of the radiating portion of the percutaneous tool; and displaying the projected ablation zone on the image data.
Mine et al. teaches a method for identifying a percutaneous tool in image data, comprising: 
receiving configuration settings for an ablation procedure (“In case a puncture probe for cauterization for cautery by a radio wave and a microwave is used for the puncture probe 22, cautery equipment not shown that drives a high frequency radiation electrode for the puncture probe for cauterization is provided” at paragraph 0065); 
identifying a position of a radiating portion of the percutaneous tool in the image data (“a highlighted probe end mark 62t” at paragraph 0088, line 13); 
determining a projected ablation zone based on the configuration settings and the identified position of the radiating portion of the percutaneous tool (“As the position sensor B 27 of the puncture probe 22 is arranged at the base as shown in FIG. 2, the end of the real probe may be off an estimated position because of distortion and flexure in insertion. This displacement may be off not only the tomographic image but a sliced layer. The image construction device 18 displays the end of the probe as the puncture probe end mark in an area 62T set to the magnitude of estimated displacement in consideration of such displacement as shown in FIG. 3E” at paragraph 0093, line 1); and 
displaying the projected ablation zone on the image data (see Figure 3E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the cautery tool and display as taught by Mine et al. in the system of the Mukumoto et al. and Tashiro et al. combination to allow the user to provide treatment to the target and visualize the projected ablation zone to ensure that the treatment is applied to the correct position.
Regarding claim 8, the Mukumoto et al., Tashiro et al. and Mine et al. combination discloses a method further comprising: 
receiving an indication that the radiating portion of the percutaneous tool has been activated (“When the puncture probe reaches a target insertion position, an electrode for a radio wave of the puncture probe 22 is connected to cautery equipment and cautery is executed” Mine et al. at paragraph 0114, line 1; implied that when the probe is in the correct position, the cautery is indicated on the display to be active); 
determining a progress of an ablation procedure based on the configuration settings and a time during which the percutaneous tool has been activated (“To observe and verify the proceedings of the treatment, the position and the direction of the ultrasonic probe 21 are variously operated and a desired tomographic image 71 is displayed on the monitor 32. Particularly, an image of a part at the back of the high echo area is called an echo shadow because of a characteristic of an ultrasonic signal, observation from its direction is difficult, and the image is required to be observed in a state in which the position of the ultrasonic probe 21 is displaced in a different direction” Mine et al. at paragraph 0114, line 7); and 
displaying an estimated ablated zone based on the determined progress of the ablation procedure (“When predetermined energy is injected, cautery is finished. Afterward, the position and the direction of the ultrasonic probe 21 are variously operated, the cauterized images 78c, 79c after treatment of tomographic images 78, 79 shown in FIG. 6D are displayed on the monitor 32, and a situation of cauterization is observed. An image 78b of ambient blood vessels is observed and the effect of treatment can be also checked” at paragraph 0117).
Regarding claim 11, the Mukumoto et al. and Tashiro et al. combination discloses a method as described in claim 9 above.
The Mukumoto et al. and Tashiro et al. combination does not explicitly disclose that the distal portion of the percutaneous tool is identified based on an electromagnetic sensor included in the percutaneous tool.
Mine et al. teaches a method for identifying a percutaneous tool in image data wherein the distal portion of the percutaneous tool is identified based on an electromagnetic sensor included in the percutaneous tool (“The puncture probe 22 guided by the puncture adaptor 23 and inserted into the therapeutic object is provided with the position sensor B 27 at the base and is provided with lead wire 43 connected to the electrode for a radio wave at the end for radio wave cautery” at paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the position sensor as taught by Mine et al. in the system of the Mukumoto et al. and Tashiro et al. combination as a way to estimate the position of the tool tip based upon known dimensions for better localization of tool position. 
Regarding claim 33, the Mukumoto et al. and Tashiro et al. combination discloses a system as described in claim 14 above.
The Mukumoto et al. and Tashiro et al. combination does not explicitly disclose receiving configuration settings for an ablation procedure; identifying a position of a radiating portion of the percutaneous tool in the image data; determining a projected ablation zone based on the configuration settings and the identified position of the radiating portion of the percutaneous tool; and displaying the projected ablation zone on the image data.
Mine et al. teaches a system for identifying a percutaneous tool in image data, wherein the instructions, when executed by the processor, cause the computing device to: 
receive configuration settings for an ablation procedure (“In case a puncture probe for cauterization for cautery by a radio wave and a microwave is used for the puncture probe 22, cautery equipment not shown that drives a high frequency radiation electrode for the puncture probe for cauterization is provided” at paragraph 0065); 
identify a position of a radiating portion of the percutaneous tool in the image data (“a highlighted probe end mark 62t” at paragraph 0088, line 13); 
determine a projected ablation zone based on the configuration settings and the identified position of the radiating portion of the percutaneous tool (“As the position sensor B 27 of the puncture probe 22 is arranged at the base as shown in FIG. 2, the end of the real probe may be off an estimated position because of distortion and flexure in insertion. This displacement may be off not only the tomographic image but a sliced layer. The image construction device 18 displays the end of the probe as the puncture probe end mark in an area 62T set to the magnitude of estimated displacement in consideration of such displacement as shown in FIG. 3E” at paragraph 0093, line 1); and 
display the projected ablation zone on the image data (see Figure 3E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the cautery tool and display as taught by Mine et al. in the system of the Mukumoto et al. and Tashiro et al. combination to allow the user to provide treatment to the target and visualize the projected ablation zone to ensure that the treatment is applied to the correct position.
Regarding claim 34, the Mukumoto et al., Tashiro et al. and Mine et al. combination discloses a system wherein the instructions, when executed by the processor, cause the computing device to: 
receive an indication that the radiating portion of the percutaneous tool has been activated (“When the puncture probe reaches a target insertion position, an electrode for a radio wave of the puncture probe 22 is connected to cautery equipment and cautery is executed” Mine et al. at paragraph 0114, line 1; implied that when the probe is in the correct position, the cautery is indicated on the display to be active); 
determine a progress of an ablation procedure based on the configuration settings and a time during which the percutaneous tool has been activated (“To observe and verify the proceedings of the treatment, the position and the direction of the ultrasonic probe 21 are variously operated and a desired tomographic image 71 is displayed on the monitor 32. Particularly, an image of a part at the back of the high echo area is called an echo shadow because of a characteristic of an ultrasonic signal, observation from its direction is difficult, and the image is required to be observed in a state in which the position of the ultrasonic probe 21 is displaced in a different direction” Mine et al. at paragraph 0114, line 7); and 
display an estimated ablated zone based on the determined progress of the ablation procedure (“When predetermined energy is injected, cautery is finished. Afterward, the position and the direction of the ultrasonic probe 21 are variously operated, the cauterized images 78c, 79c after treatment of tomographic images 78, 79 shown in FIG. 6D are displayed on the monitor 32, and a situation of cauterization is observed. An image 78b of ambient blood vessels is observed and the effect of treatment can be also checked” at paragraph 0117).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662